United States Court of Appeals
                       For the First Circuit


No. 20-2193

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                         GEORGE SEPULVEDA,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                       Barron, Chief Judge,
                 Selya and Gelpí, Circuit Judges.


     William C. Dimitri for appellant.
     Lauren S. Zurier, Assistant United States Attorney, with whom
Rodney Santi, Acting United States Attorney, was on brief, for
appellee.


                            May 13, 2022
            GELPÍ,   Circuit      Judge.       Appellant    George     Sepulveda

("Sepulveda") appeals the district court's denial of his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A),

as amended by the First Step Act ("FSA").           Sepulveda argues before

us, as he did below, that several factors — including his young

age at the time of the offenses of conviction, the length of the

sentence     imposed,      and     sentencing      disparities        with   his

co-defendants and others similarly situated, as well as his post-

conviction rehabilitation efforts — warrant a sentence reduction.

We affirm the district court's ruling.

        I.        Background

            In   1997,    following    a    forty-four   day   trial,    a   jury

convicted    Sepulveda     of    racketeering,     18    U.S.C.   §     1962(c),

conspiracy to commit racketeering, id. § 1962(d), murder in aid of

racketeering,      id.     §     1959(a),     witness      intimidation,      id.

§ 1512(b)(3), and possessing a firearm as a convicted felon, id.

§ 922(g)(1).     United States v. Sepulveda, No. 95–75 (D.R.I. Oct.

2, 1997), aff'd sub nom. United States v. Lara, 181 F.3d 183 (1st

Cir. 1999).      Sepulveda's convictions relate to crimes involving

the Almighty Latin Kings Nation ("Latin Kings"), one of the largest

street gangs operating in the United States. Latin Kings is a

hierarchical organization, in which Sepulveda, also known as "King

Paradise," served        as the group's       president or "Inca" of          the

Providence, Rhode Island chapter.             See Lara, 181 F.3d at 190-91.

                                      - 2 -
The district court imposed three concurrent life sentences for the

racketeering, conspiracy to commit racketeering, and murder in aid

of racketeering charges, consecutive to the state sentence he was

serving at the time, as well as concurrent twenty- and ten-year

terms for the other federal offenses.

           Sepulveda has repeatedly and unsuccessfully challenged

his convictions and sentence.      We upheld the convictions and

sentence in Lara, 181 F.3d at 206, and affirmed the denial of

Sepulveda's habeas corpus petition.       See, e.g., Sepulveda v.

United States, 330 F.3d 55, 58 (1st Cir. 2003).

           Following the passage of the FSA, Sepulveda filed a pro

se motion for compassionate release.      Therein, he argued that

"extraordinary and compelling" reasons warranted the reduction of

his sentence, to wit, his age at the time of his crimes, the length

of his sentence, the disparity of his sentence compared with those

of other convicted Latin Kings members, and his rehabilitation

efforts.

           The district court denied Sepulveda's request, rejecting

each of his arguments and finding that the reasons proposed were

not "extraordinary and compelling."     United States v. Sepulveda

(Sepulveda II), No. 95-75 (D.R.I. Oct. 8, 2020).      The district

court considered also the applicable sentencing factors.        It

concluded that Sepulveda remained a danger to the community and

that the factors weighed against granting compassionate release.


                               - 3 -
As a result, the district court denied Sepulveda's motion for

compassionate release.          The district court additionally denied his

requests for an evidentiary hearing and for reconsideration.1

Sepulveda timely appealed.

         II.          Discussion

            Section 3582(c)(1)(A) authorizes a court to reduce a

term of imprisonment when extraordinary and compelling reasons so

warrant.        See    18    U.S.C.   §    3582(c)(1)(A)(i).      Said   provision

requires that "such a reduction is consistent with applicable

policy   statements          issued   by    the    Sentencing   Commission."   Id.

§ 3582(c)(1)(A).            To grant compassionate release, "the district

court    must    consider      any    applicable     [§] 3553(a)    factors,   and

'determine whether,           in its discretion,         the reduction . . . is

warranted in whole or in part under the particular circumstances

of the case.'"         United States v. Texeira-Nieves, 23 F.4th 48, 52

(1st Cir. 2022) (third alteration in original) (internal citation

omitted) (quoting United States v. Saccoccia, 10 F.4th 1, 4 (1st

Cir. 2021)).

            In 2018, Congress passed the FSA.                   See Pub. L. No.

115-391, 132 Stat. 5194 (2018).               Pertinently, the FSA amended the

compassionate release statute to allow incarcerated individuals to


     1 The district judge who presided over Sepulveda's trial and
sentencing, as well as ruled upon all post-conviction motions, is
the same judge who denied Sepulveda's compassionate release
motion.


                                           - 4 -
file their own motions seeking compassionate release if they first

apply to the Federal Bureau of Prisons ("BOP").             See id. § 603(b),

132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A) (2018).

            We   recently      held    that     "district     courts —     when

adjudicating     prisoner-initiated          motions    for    compassionate

release — have discretion, unconstrained by any policy statement

currently in effect, to consider whether a prisoner's particular

reasons are sufficiently extraordinary and compelling to warrant

compassionate release."        See United States v. Ruvalcaba, 26 F.4th

14, 23 (1st Cir. 2022) (citing United States v. McCoy, 981 F.3d

271, 284 (4th Cir. 2020)).2       Nonetheless, we have emphasized that

the absence of an applicable policy statement "does not mean that

a     district      court's     discretion       when       adjudicating     a

prisoner-initiated motion for compassionate release is unbounded,"

nor does it "creat[e] a sort of Wild West in court, with every

district    judge     having    an    idiosyncratic      release    policy."

Id.   (alteration in original) (citations omitted).              "After all,

the district court's discretion remains circumscribed by statutory




      2As we noted in Ruvalcaba, "[s]uch motions are variously
referred     to     as      sentence-reduction     motions     and
compassionate-release motions." 26 F.4th at 17 n.1 (quoting
Saccoccia, 10 F.4th at 4 n.2).             "We use those terms
interchangeably."   Saccoccia, 10 F.4th at 4 n.2.     "In adopting
this approach, we in no way suggest that release from imprisonment
is the only form of relief contemplated under section
3582(c)(1)(A).    After all, section 3582(c)(1)(A) refers to
sentence reductions generally." Ruvalcaba, 26 F.4th at 17 n.1.


                                     - 5 -
standards, which obligate the district court to find a reason that

is both extraordinary and compelling."             Id.

                 a. Standard of Review

           The   compassionate       release      statute   provides     that    "a

district court's decision to grant or deny [such type of] motion

is discretionary."       Saccoccia, 10 F.4th at 4 (citing 18 U.S.C.

§ 3582(c)(1)(A)).     Thus, "we review a district court's denial of

a compassionate release motion for abuse of discretion."                        Id.

"This standard is not monolithic and, under it, we review embedded

questions of law de novo and embedded findings of fact for clear

error."   Ruvalcaba, 26 F.4th at 19.

                 b. Extraordinary and Compelling Reasons Analysis

           The district court found that Sepulveda's proffered

reasons related to his age, length of sentence, and sentencing

disparities, did not amount to an extraordinary and compelling

reason for compassionate release.              On appeal, Sepulveda relies

heavily   on   two   recent       cases   where    district     courts   granted

compassionate release to street gang members based on their age at

the time of their offenses and other factors.               But these cases do

not establish that the district court abused its discretion in

denying compassionate release.            Like the courts in those cases,

the   district   court     here    considered      the   full    slate   of     the

defendant's    proffered    reasons.       The     district     court,   however,

reasonably arrived at a different conclusion: that Sepulveda’s


                                      - 6 -
particular circumstances did not rise to the requisite level of

both extraordinary and compelling.            We review the district court's

treatment of the defendant's reasons sequentially.

                      i.    Age

          Sepulveda      argues    that       the   district    court   "did   not

seriously consider" his argument that imposing a life sentence is

especially    harsh   punishment        for   an    adolescent    who   is   still

developing and capable of change and that his age at the time of

offense thus warranted compassionate release.                   But contrary to

Sepulveda's    assertions,        the     district      court     did   consider

Sepulveda's age at the time of his offense and concluded it was

not an extraordinary and compelling reason for release. Addressing

Sepulveda's   specific     age-based      arguments,     the     district    court

apparently reasoned that his actions did not appear to be motivated

by, or resulted from, immaturity.               It noted that Sepulveda was

twenty years old and, at that time, was the Inca of the Latin Kings

in Providence.    See Sepulveda II, slip op. at 3 ("Defendant was

the leader, not a follower; he was the one giving the orders.").

These are factual findings that Sepulveda does not argue were

clearly erroneous.      The district court’s conclusion, hence, was

not an abuse of discretion.




                                    - 7 -
                          ii.    Length   of         Sentence       and      Sentencing
                                 Disparities

             Next, Sepulveda argues that                   his then-mandatory life

sentence is in and of itself an extraordinary and compelling reason

warranting compassionate release.                  He goes further and, quite

confidently, asserts that, had he been sentenced today, he would

not receive a life sentence. This too, is inaccurate and misguided

as   under    the       current,    discretionary          sentencing     regime,    the

applicable       sentencing      guideline      sentence      as    to    him   is   life

imprisonment.

             Crucially, the district court reasoned that the passage

of   time    did    not    render        that   lengthy      sentence      unreasonable

considering the scope and gravity of Sepulveda's offenses.                        To lay

this    matter     to    rest,     the    district    court       expressly     rejected

Sepulveda's contention that at present it would have imposed upon

him a lower sentence.           Highlighting the seriousness of Sepulveda's

offenses, the district court reaffirmed the sentence imposed by

stating that "[w]hile this may seem harsh to him, given the nature

of     his   crimes . . . his        sentence        was    and    is     appropriate."

Sepulveda II, slip op. at 3–4 (emphasis added); see also Sepulveda,

330 F.3d at 58 ("[T]he length of the petitioner's sentence was not

plucked out of thin air, but, rather, was determined by a federal

judge based upon discrete findings of fact established by a fair

preponderance of the evidence.").




                                           - 8 -
            We see no basis for concluding that the district court's

determination that Sepulveda's sentence remained appropriate (made

by the same judge who originally sentenced him) was marked by any

legal or factual error.               The district court             also reasonably

rejected Sepulveda's claims that his sentence was disproportionate

compared to his own co-defendants based on material differences

that justified the diverging sentences.                      Cf. United States v.

Romero, 906 F.3d 196, 211-12 (1st Cir. 2018).                       Those reasonable

findings    support     the    district      court's       determination        that   his

existing    sentence     length      could     not    be    an     extraordinary       and

compelling reason for compassionate release.

                      iii.     Rehabilitation

            Sepulveda further urged the district court to consider

the twenty-five years he has spent rehabilitating himself.                              On

appeal,    Sepulveda     argues      that    the     district      court   abused      its

discretion by disregarding the strides that the defendant made

over the years.       The district court recognized that Sepulveda has

dedicated    himself     to    his   rehabilitation          and    that   of    others.

Sepulveda II, slip op. at 4-6.              The district court also noted that

Sepulveda    included     as    exhibits       to     his    motion    a   number       of

certificates for educational, vocational, and self-improvement

programs he has completed during his incarceration, as well as

letters of support from BOP staff and family members, among

others.     Id. at 5.     The district court, however, having rejected


                                       - 9 -
each of the defendant's other proffered reasons for compassionate

release, correctly determined that rehabilitation alone could not

be   an   extraordinary       and   compelling    reason     for     compassionate

release.    See Sepulveda II, slip op. at 6.

            In    sum,    the    district    court   acted    well     within   its

discretion       when    it     rejected    Sepulveda's      array    of   alleged

extraordinary and compelling reasons for compassionate release.

Because we may affirm on the ground that Sepulveda failed to

establish an extraordinary and compelling reason, we need not

address his argument that the statutory sentencing factors weighed

in favor of a sentence reduction.

                   c. Denial of Request for a Hearing

            Lastly, we address Sepulveda's claim that the district

court abused its discretion by not granting him a hearing, which

he weaves into his youthful status claim, arguing that without a

hearing he was impeded from further expanding his arguments.                     We

disagree.

            It is well-settled that criminal defendants are "not

automatically entitled to an evidentiary hearing on a pretrial or

posttrial motion."        United States v. McAndrews, 12 F.3d 273, 279

(1st Cir. 1993).        "Courts are busy places. Not surprisingly, then,

evidentiary hearings on motions are the exception, not the rule.

We have repeatedly stated that, even in the criminal context, a

defendant is not entitled as of right to an evidentiary hearing on


                                      - 10 -
a pretrial or posttrial motion."        United States v. McGill, 11 F.3d

223, 225 (1st Cir. 1993).      We review a denial of a request for an

evidentiary hearing for abuse of discretion.              See McAndrews, 12

F.3d at 279-80.    "Because the trial judge is steeped in the facts

and has a superior vantage point for assessing motions of this

sort, we will not overrule the refusal to convene an evidentiary

hearing absent a clear showing that the court's discretion has

been misused."     Id.

            Sepulveda failed to carry this burden.           Below, he does

not appear to have identified any basis for a hearing on the

motion, such as a disputed material issue of fact.            On appeal, he

suggests that an evidentiary hearing was warranted to fully address

his claim that his offenses were motivated or a result of his age

at the time of the offense.      But the defendant proffered case law

on this point along with testimony from another case regarding

updated information on the mental development of youths.              Here,

the district court fairly believed the record developed enough to

fully address the defendant's arguments, including those regarding

his age.    Such a determination was amply within its discretion

particularly because in this instance Sepulveda's age-related

arguments   were   tied   to   his    motivations   and   reasons   for   his

offenses.    Here, the district court had an existing reservoir of

knowledge of Sepulveda's offenses and history, dating back to his

trial and sentence.       Cf. Texeira-Nieves, 23 F.4th at 57 ("When


                                     - 11 -
imposing a sentence, a judge necessarily acquires an intimate

knowledge   of   the   offense   of   conviction   and   the   history   and

characteristics of the offender.").        We thus affirm the district

court's decision to deny the request for a hearing and to decide

Sepulveda's motion on the papers.

            III. Conclusion

            We find no error in the district court's finding that no

extraordinary and compelling reasons exist so as to warrant a

reduction of Sepulveda's life sentence. Likewise, we find no error

in the district court's decision to deny Sepulveda's request for

an evidentiary hearing.     Accordingly, the judgment of the district

court is

     Affirmed.




                                  - 12 -